Citation Nr: 0530783	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for post-operative residuals of a right Achilles 
tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from August 2001 to February 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The file was subsequently 
transferred to the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is receiving the maximum rating of 20 percent 
for marked limitation of ankle motion; there is no objective 
evidence of ankylosis or of severe disability from a foot 
injury.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for post-operative residuals of a right Achilles tendon 
rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 
4.71a, Diagnostic Codes 5270, 5271, 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right ankle disability is currently evaluated 
as 20 percent disabling under Code 5271, limited motion of 
the ankle.  38 C.F.R. § 4.71a.  This rating is the maximum 
rating available under this Code.  When a disability is 
assigned the maximum rating for loss of range of motion, 
application of the factors for functional loss is not 
required.  Johnston, 10 Vet. App. at 85.  Therefore, the 
veteran may only receive a higher rating under a different 
diagnostic code or on an extra-schedular basis.

There are other potentially applicable diagnostic codes that 
provide disability ratings greater than 20 percent.  
Specifically, under Code 5270, a 30 percent rating is assumed 
if there is ankylosis in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  
However, evidence of record does not demonstrate ankylosis.  
The veteran has never contended that ankylosis exists in this 
case.  Accordingly Code 5270 is not applicable in this case.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Next, the disability could be rated by analogy to other foot 
injuries under Code 5284.  The disability would have to be 
"severe" to warrant a 30 percent rating under 5284.  The 
Board, however, finds that the evidence of record does not 
show a severe disability to the right foot.  A review of 
treatment records following the veteran's discharge from 
active service would fail to support such a finding, and only 
provides evidence against this finding.  Therefore, Code 5284 
is also not applicable in this case.  See Butts, supra.

Subjectively, according to the veteran's written statements, 
hearing testimony, and reports of VA examiners, the veteran 
describes symptoms of constant pain and swelling of her right 
ankle (especially with overuse), calf atrophy, intermittent 
numbness and tingling to the right leg, numbness on her right 
ankle, fatigue, weakness, and loss of sensation in her toes.  
She alleges all these factors affect her functional ability.  
She contends she has a limp at times.  The veteran also 
indicates that her right ankle is worse by the end of the day 
after work.  She mentions pain with weightbearing, and that 
the pain is worse in cold or wet weather.  She notes problems 
with balance and propulsion during her August 2004 personal 
hearing.  She states in November 2002 that she cannot sit or 
stand for long periods of time due to her condition.  The 
veteran also states she takes ibuprofen when her right ankle 
hurts.  

Objectively, a VA orthopedic examination in November 2002 
shows no swelling, good subtalar motion, and no evidence that 
migration of the hardware in her ankle  avulsed into her 
calf.  Some pain on extremes of dorsiflexion is noted.  
Likewise, a VA orthopedic examination in May 2003 
demonstrates no limp, no swelling, no pain on range of motion 
other than a single toe raise, and Achilles reflexes at 2+ 
(average).  A VA neurological examination in May 2003 was 
negative for any primary neurologic injury in the right lower 
extremity.  The Board also notes that nerve conduction 
studies performed in June 2003 failed to reveal any evidence 
of nerve damage or dysfunction in the right lower extremity.  
The most recent VA orthopedic examination in December 2004 
indicates no swelling, excellent subtalar motion, and no 
evidence of hardware migration.  The examiner also records 
some atrophy, tenderness, and pain upon range of motion 
testing.  The examiner notes that the veteran's ankle motion 
is limited more by pain than actual muscle weakness.  
Therefore, although several reported symptoms are confirmed, 
the medical evidence of record, as a whole, provides negative 
evidence against the claims for ankylosis or a severe foot 
injury.  The Board finds that these VA examinations cited 
above are entitled to great probative weight and only provide 
more evidence against this claim. 

The Board notes that during her August 2004 personal hearing, 
the veteran discusses problems with balance and propulsion 
related to "non-functioning" of her right ankle.  This 
would imply the provision of Code 5284 pertaining to actual 
loss of use of the foot.  In that event, a rating of 40 
percent would be in order.  Loss of use of a foot, however, 
exists when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance, as determined by actual remaining 
function, whether the acts of balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R.  § 4.63.  Nonetheless, the evidence of 
record discussed above simply does not corroborate a 
disability of that severity.  

Finally, although the veteran indicates that the ankle 
disabilities interfere with her ability to work, there is no 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated for 
her disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R.  § 4.1 (disability ratings are based on 
the average impairment of earning capacity).  

Although the veteran has marked limitation of motion to the 
right ankle with occasional pain, the Board finds that the 
overall disability picture does not resemble ankylosis to 
warrant a higher rating under Code 5270.  Furthermore, the 
Board does not find evidence of other foot injury at a severe 
level under Code 5284 even when considering the factors of 
functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.63; DeLuca, 
8 Vet. App. at 206.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for post-operative residuals of a 
right Achilles tendon rupture.  38 C.F.R. § 4.3.  The appeal 
is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in October 
2002, the RO advised the veteran of the evidence needed to 
substantiate her claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the January 2003 statement of the case 
(SOC) and March 2005 SSOC include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A.  
§ 5103(a).  See Quartuccio, supra.

The October 2002 VCAA letter did not specifically ask the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  In any event, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the personal statements and private medical records 
she submitted and the records she authorized VA to obtain on 
her behalf.  Furthermore, the veteran chose to present 
evidence and testify at personal hearings in April 2003 and 
in August 2004.  Also, the October 2002 VCAA letter, January 
2003 SOC, February 2004 SSOC, and March 2005 SSOC all advised 
the veteran of what missing evidence was necessary to 
establish an increased rating for her right Achilles tendon 
rupture.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board observes that the RO issued the October 2002 VCAA 
letter after the March 2002 rating decision on appeal.  In 
any event, as stated above, the Board finds that the veteran 
has received all required VCAA notice, as well as required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94 
(1993).  Also, the Board emphasizes that neither the veteran 
nor her representative has made any showing or allegation 
that the timing or content of VCAA notice has prejudiced her 
in any way.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), relevant VA medical 
examinations and opinions, and VA treatment records.  In 
addition, the veteran has also submitted private medical 
evidence and several written personal statements, as well as 
her hearing testimony.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any additional private records.  The Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  




ORDER

An initial disability rating greater than 20 percent for 
post-operative residuals of a right Achilles tendon rupture 
is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


